Summit C.P. No. CR96010059. This cause is pending before the court as an appeal from the Court of Common Pleas-of Summit County. Upon consideration of the joint motion for temporary release of the record to the Clerk of the Court of Common Pleas of Summit County,
IT IS ORDERED by the court that the motion be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the Clerk of the Common Pleas Court of Summit County shall make the necessary arrangements to assume possession of the record and shall return the record to the Clerk of the Supreme Court no later than January 16,1998.